Citation Nr: 0526989	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-32 704	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

(Consideration of the appellant's claims of service 
connection for type II diabetes mellitus and hypothyroidism 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a currently diagnosed respiratory 
disorder.


CONCLUSION OF LAW

The appellant does not have a respiratory disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that he has a respiratory disability which 
is secondary to exposure to herbicide agents while serving at 
Ft. Benning, Georgia.  The veteran's service medical records 
(SMRs) are of record, and they contain no reference to any 
diagnosis or treatment regarding any respiratory complaint.  
Notwithstanding the veteran's contention that he was not 
given a separation physical examination, a copy of the report 
of a December 1964 separation examination is of record, and 
it shows no complaints or abnormalities related to the 
respiratory system.  

Of record are treatment notes from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, and private treatment 
records from Pineville Community Hospital in Pineville, 
Tennessee, and Baptist Regional Medical Center in Corbin, 
Kentucky.  None of those records shows that the veteran has 
ever had a respiratory disorder diagnosed.  A computerized 
problem list from the Mountain Home VAMC, dated in August 
2004, lists the veteran's then-current medical issues.  None 
of the listed issues involves a respiratory complaint.  
Further, in the report of a routine medical examination given 
in August 2002 at the VAMC, the veteran denied any cough, 
sputum, dyspnea, wheezing, asthma, respiratory infections, 
tuberculosis, or occupational exposure to asbestos.  In 
short, there is no evidence of record showing that the 
veteran has a currently diagnosed respiratory disorder, or 
that he ever had one.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, there 
simply is no medical evidence of a currently diagnosed 
respiratory disorder.  Treatment records from the VAMC and 
two private medical centers are devoid of any treatment for 
or diagnosis of a respiratory disorder.  Without medical 
evidence of a current disability the analysis ends, and 
service connection must be denied.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2004).  The veteran opines that he has a 
respiratory disorder as a result of exposure to herbicides 
while in service; however, there is no indication that he is 
competent to provide such medical opinion.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2004).  On the other hand, medical opinion, by 
its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe, for example, any symptoms he 
experiences, he is not competent to provide medical opinion 
as to the source of his symptoms, or a diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2003, more than three months before the RO's rating decision.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a respiratory 
disability, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran identify any additional evidence or information 
pertaining to his claim that he wanted the RO to obtain on 
his behalf, and to send the evidence needed as soon as 
possible.  Additionally, the RO informed the veteran of the 
results of its rating decision, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) reporting the results of the RO's review, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
there is no indication, except by way of unsupported 
allegation, that the veteran has a diagnosed current 
disability.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.


REMAND

The veteran contends that his currently diagnosed type II 
diabetes mellitus and hypothyroidism resulted from exposure 
to herbicide agents sprayed from helicopters while he was 
based at Ft. Benning, Georgia between April 1963 and February 
1965.  The RO attempted to ascertain if the veteran had been 
exposed to herbicide agents by contacting the National 
Personnel Records Center (NPRC) and requesting any documents 
showing exposure to herbicides.  The NPRC responded that 
there were no records of exposure.  The Board is of the 
opinion that further development is needed in order to 
ascertain whether or not the veteran was exposed to 
herbicides allegedly sprayed at Ft. Benning during his time 
there.  The Board will therefore remand this case in order to 
ensure that the veteran receives the due process to which he 
is entitled.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Chief 
of the Environmental Management 
Division at Ft. Benning, Georgia, 
and/or any other appropriate source, 
to ascertain whether herbicides 
containing the chemicals listed at 
38 C.F.R. § 3.307(a)(6) (2004) were 
in use at Ft. Benning during the 
period April 19, 1963 through 
February 6, 1965.  

2.  After the above-requested 
development is accomplished, if it 
is determined that the veteran was 
exposed to herbicides, as defined at 
38 C.F.R. § 3.307(a)(6), while he 
was based at Ft. Benning, the RO 
should arrange for a medical opinion 
to be provided by a physician with 
appropriate expertise to determine 
whether it is as likely as not that 
the veteran's hypothyroidism was 
caused by exposure to herbicides 
while based at Ft. Benning.  The 
same request for opinion should be 
made of the physician with respect 
to type II diabetes mellitus.  The 
physician's medical opinions must 
contain a rationale for all opinions 
expressed, and cite specific 
treatises or other 
medical/scientific sources used in 
formulating any opinions.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the physician for 
review in connection with the 
opinion formulation.  

If deemed necessary, the veteran 
should be afforded a VA medical 
examination by the physician.  The 
veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2004).

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the remaining 
issues on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


